Citation Nr: 0831064	
Decision Date: 09/12/08    Archive Date: 09/22/08

DOCKET NO.  07-05 047	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to accrued benefits.


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran in this case had served on active duty from 
December 1942 to December 1945.  He was a prisoner of war in 
Germany from January 1944 to June 1945.  He died in June 
2002.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2006 administrative decision of the 
Roanoke, Virginia, Department of Veterans Affairs (VA) 
Regional Office (RO), which denied any additional accrued 
benefits.


FINDING OF FACT

The appellant does not have standing to claim entitlement to 
any accrued benefits


CONCLUSION OF LAW

The Board may not exercise jurisdiction over this claim.  38 
U.S.C.A. § 7104 (West 2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp 
2008), and implemented at 38 C.F.R. § 3.159 (2007) addresses 
VA's duties to notify and to assist a claimant in developing 
the information and evidence necessary to substantiate a 
claim.

In this case, VCAA notice is not required because the issue 
presented must be decided on a matter of law.  Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (where the law and not the 
evidence is dispositive the Board should deny the claim on 
the ground of the lack of legal merit or the lack of 
entitlement under the law); Mason v. Principi, 16 Vet. App. 
129, 132 (2002).



Factual Background

The veteran in this case had served on active duty from 
December 1942 to December 1945.  He died in June 2002.  Later 
that month, he was awarded increased compensation benefits.

In March 2003, WDA, the veteran's son, filed a VA Form 21-
601, Application for Reimbursement from Accrued Amounts Due a 
Deceased Beneficiary.  He indicated he was seeking $6,838.23 
for burial expenses and $74.40 for nursing expenses that he 
had paid in relation to the veteran's last expenses.  WDA 
stated that the veteran had been granted $2107 per month in 
benefits, which had been increased to $2691 per month, and 
asserted VA owed the veteran's estate a total of $31,479.00 
and requested that amount.  WDA provided the documentation to 
show that he had been appointed executor of the veteran's 
estate and had paid the burial benefits and the last expenses 
from the nursing home.  As of January 2004, VA paid WDA 
$2074.40.  WDA died in February 2004.

In October 2004, the appellant, through a private attorney, 
indicated that the appellant was WDA's surviving spouse and 
that she was now entitled to the money her husband inherited 
from the veteran's award of increased disability compensation 
benefits.  

In February 2005, VA provided the appellant's attorney with 
notice of the Federal Regulations which address who is 
entitled to accrued benefits and who constitutes a "child" 
of the veteran.  VA stated that it must receive a claim for 
reimbursement from the individual(s) who handled the 
veteran's estate after WDA had died and supporting 
documentation.  The following month, the appellant's attorney 
submitted the necessary documentation.  In November 2005, VA 
paid to the appellant $4,838.23-the remainder amount of 
money owed for the last expenses associated with the 
veteran's death.  

In March 2006, the appellant submitted a VA Form 21-609, 
Application for Amounts Due Estates of Person Entitled to 
Benefits, requesting that VA pay her $29,372.00, which was 
due the veteran's estate.  She stated her relationship to the 
veteran was "Executor of [the veteran's] Estate."

Laws and Regulations

Upon the death of an individual receiving VA benefit 
payments, certain persons shall be paid periodic monetary 
benefits to which the deceased beneficiary was entitled at 
the time of death under existing ratings or decisions, or 
those based on evidence in the file at date of death, and due 
and unpaid for a period not to exceed two years prior to the 
last date of entitlement, for deaths which occurred before 
December 16, 2003.  See 38 U.S.C.A. § 5121; 38 C.F.R. § 
3.1000(a).

Survivors eligible are as follows: surviving spouse, 
children, and dependent parents.  In all other cases, only so 
much of the accrued benefit may be paid as may be necessary 
to reimburse the person who bore the expense of last sickness 
or burial. 38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000.

The definition of the term "child," as defined for VA 
purposes, means an unmarried person who is a legitimate 
child, a child legally adopted before the age of 18 years, a 
stepchild who acquired that status before the age of 18 years 
and who is a member of the veteran's household at the time of 
the veteran's death, or an illegitimate child.  In addition, 
the child must also be someone who: (1) is under the age of 
18 years; or (2) before reaching the age of 18 years became 
permanently incapable of self support; or (3) after reaching 
the age of 18 years and until completion of education or 
training (but not after reaching the age of 23 years) is 
pursuing a course of instruction at an approved educational 
institution.  38 U.S.C.A. § 101(4); 38 C.F.R. § 3.57(a).

For a claimant to prevail in an accrued benefits claim, the 
record must show she has standing to file a claim for accrued 
benefits.  See 38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000.  

Analysis

In this case, the appellant, who is the wife of the veteran's 
son, is essentially trying to receive a lump sum payment that 
was due to the veteran at the time of his death.  The Board 
notes that the veteran's son, WDA, had essentially filed a 
similar claim at the time of the veteran's death.  Based on 
the record, at the time of the veteran's death in June 2002, 
the veteran's son was married, he was in his 50's, and there 
was no evidence he had become permanently incapable of self-
support prior to reaching his 18th birthday.  38 U.S.C.A. § 
101(4); 38 C.F.R. §§ 3.57, 3.1000(d)(2).  Thus, at the time 
of the veteran's death, the veteran's son, WDA, was not a 
proper claimant for anything beyond reimbursement for the 
expenses related to the veteran's death.  Id.

The appellant also is not a proper claimant because, as an 
individual, she is not eligible to receive accrued benefits.  
As such, she has no legal standing to bring such a claim.  In 
this regard, the appellant is not a child of the veteran for 
VA purposes.  38 U.S.C.A. § 101(4); 38 C.F.R. § 
3.57(a)(i)(iii).  Hence, she has no direct legal entitlement 
to benefits as the surviving spouse of the veteran's son.  

The Board notes that the RO did not address the issue as 
whether the appellant was the proper claimant.  Given the 
fact that jurisdiction matters and it is not "harmless" 
error when VA, during the claims adjudication process, fails 
to address threshold jurisdictional issues, it follows that 
VA must first determine whether she is an eligible payee.  As 
the appellant has failed to demonstrate that she is a 
"child" of the veteran, she does not have standing to claim 
entitlement to any accrued benefits.  That is, she has yet to 
show that she is "entitled to have [the Board] decide the 
merits of [her] dispute."  Warth v. Seldin, 422 U.S. 490, 
498 (1975).

Because the appellant does not have standing to present the 
claim, the Board may not take further action.  Even if the 
facts of this case were compelling, they would not justify 
disregarding the dictates of the governing procedural rule.  
As Justice Scalia pointed out when writing for the United 
States Court of Appeals for the District of Columbia Circuit, 
lack of jurisdiction means "an inability to act, not merely 
in unappealing cases, but in compelling cases as well."  
National Black Media Coalition v. Federal Communications 
Comm'n, 760 F.2d 1297, 1300 (D.C. Cir. 1985).


ORDER

The appeal is dismissed for lack of standing.



________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


